Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Exchange Act of 1934 Subject Company: Burlington Northern Santa Fe Corporation Commission File No.: 1-11535 On January 11, 2010, Burlington Northern Santa Fe Corporation (“BNSF”) began mailing the following letter to investors in connection with the proposed acquisition by Berkshire Hathaway Inc. of BNSF: January 11, 2010 Dear Fellow Stockholder: We have previously sent to you proxy materials for the special meeting of stockholders of Burlington Northern Santa Fe Corporation (“BNSF”) to be held on February 11, 2010 to approve the proposed merger of BNSF with a wholly owned subsidiary of Berkshire Hathaway Inc. (“Berkshire”).Your Board of Directors unanimously recommends that you vote FOR the proposed merger. Approval of the proposed merger requires the affirmative vote of (i)holders of at least two-thirds of the issued and outstanding shares of BNSF common stock not owned by Berkshire or any of its affiliates or associates, and (ii)holders of a majority of the issued and outstanding shares of BNSF common stock.Therefore, your vote is very important, no matter how many or how few shares you may own.If you fail to vote, it will have the same effect as a vote against the proposed merger. To ensure that your shares are represented at the meeting, please vote TODAY by telephone, via the Internet, or by signing, dating and returning the enclosed proxy card in the postage-paid envelope provided. Very truly yours, Matthew K. Rose Chairman, President and Chief Executive Officer REMEMBER: You can vote your shares by telephone, or via the Internet. Please follow the easy instructions on the enclosed proxy card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-877-456-3463. Additional Information In connection with the proposed transaction, Berkshire Hathaway has filed with the SEC a registration statement that includes a definitive proxy statement of BNSF that also constitutes a prospectus of Berkshire Hathaway relating to the proposed transaction. On or about December 28, 2009, BNSF began mailing the definitive proxy statement/prospectus to stockholders of record as of the close of business on December 18, 2009. Investors are urged to read the definitive proxy statement/prospectus (including any amendments and supplements) and any other relevant documents filed with the SEC because they contain important information about BNSF, Berkshire Hathaway and the proposed transaction. The registration statement and definitive proxy statement/prospectus and other documents relating to the proposed transaction can be obtained free of charge from the SEC’s Web site at www.sec.gov, Berkshire Hathaway’s Web site at www.berkshirehathaway.com and BNSF’s Web site at www.bnsf.com. In addition, these documents can also be obtained free of charge from Berkshire Hathaway upon written request to the Corporate Secretary or by calling 402-346 1400, or from
